DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 2 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2 and 14, the limitation “such that an intensity of the vibration is less than a threshold of a sole of the foot of the user” renders the claim indefinite. What is this threshold? How would a skilled artisan known that the intensity is less than a threshold when the threshold is not defined? For purposes of examination the indefinite limitation has been deemed to claim where the intensity is below a certain frequency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0097970 A1 to Nurse.
Regarding Claim 1, Nurse discloses a smart insole configured to be worn by a user, the smart insole comprising inter alia: 
a support layer (foot-receiving device 102); 
a plurality of pressure sensors (sensors 106b) associated with the support layer, the plurality of pressure sensors configured to sense a pressure applied thereto by a foot of the user ([0035] As another example, sensors 106b, such as pressure or force sensors, may be provided as part of the foot-receiving device 102 to provide information relating to the orientation of the foot when planted, the force during foot planting, the weight balance or shift, etc.); 
a plurality of vibrators (stimulation devices 202(a) through (k)) associated with the support layer, the plurality of vibrators configured to generate a vibration ([0028] Any type of stimuli that dynamically, consciously, and/or reflexively affects the subject's performance, motion, orientation, balance, timing, or the like may be used without departing from the invention. Examples include: any mechanical stimulus, such as a vibratory stimulus (e.g., high frequency vibration, low frequency vibration, mixtures of different vibration frequencies, dynamically changing frequencies, different amplitudes (e.g., high or low intensities, etc.), dynamically changing amplitudes, etc.); and 
a controller (processor 112) configured to, 
determine a center of pressure (COP) of the foot of the user based on the pressure sensed by each of the plurality of pressure sensors ([0045]  the measured parameter(s) may include, for example: the body's center of pressure (optionally relative to foot location or position)), and 
control the plurality of vibrators ([0036] As will be described in more detail below, a processor 112 (such as a computer chip, a microprocessor, a programmable controller, or the like) receives the input and determines whether the input information or data is such that at least one stimulus treatment should be applied to some area of the subject's foot 104 (or other portion of the subject's body). If it is determined that a stimulus should be applied, the processor 112 will send a signal (optionally through an amplifier 114 and/or other appropriate circuitry) to trigger activation of one or more stimulation devices 116(a) through 116(d) provided as part of the foot-receiving device 102. The activated stimulation devices 116a through 116d will then apply stimulation to the subject's foot 104 (or other body part) to dynamically, consciously, and/or reflexively affect the subject's performance, motion, orientation, balance, timing, or the like) based on a positional relationship between a setting point (optimal range) and the COP (center of pressure) ([0018] If a measurement device indicates that a subject's center of pressure or gravity is outside an optimal range, sensory feedback (e.g., by stimulating one or more areas of the body) can be used to warn the subject of his or her unsafe movement pattern);
Regarding Claim 2, Nurse discloses the smart insole of Claim 1, wherein the plurality of vibrators is configured to generate the vibration such that an intensity of the vibration is less than a threshold of a sole of the foot of the user ([0028] Any type of stimuli that dynamically, consciously, and/or reflexively affects the subject's performance, motion, orientation, balance, timing, or the like may be used without departing from the invention … the intensity) ([0049] the intensity of the vibratory stimulus to apply (e.g., high intensity, low intensity, middle intensity, etc.)
Regarding Claim 3, Nurse discloses the smart insole of Claim 1, wherein the controller is configured to control the plurality of vibrators based on information on a distance from the COP to the setting point ([0018] Aspects of the invention have several potential uses. For example, applying stimuli to a subject can be used to enhance a subject's balance while moving. If a measurement device indicates that a subject's center of pressure or gravity is outside an optimal range, sensory feedback (e.g., by stimulating one or more areas of the body) can be used to warn the subject of his or her unsafe movement pattern. As a more specific example, stimulus may be applied to the subject's feet to warn of the unsafe condition. Application of stimulus to the subject's feet also generally tends to make the subject more aware of his/her foot action, thereby increasing their awareness, balance, and safety).
Regarding Claim 10, Nurse discloses wherein the plurality of vibrators comprises: a front vibrator configured to apply a vibration to a forefoot of the user (202(g) through (k)) (Fig. 2); and a rear vibrator configured to apply a vibration to a rearfoot of the user (202(a) through (f)) (Fig. 2).  
Regarding Claim 11, Nurse discloses the smart insole of claim 10, wherein the controller is configured to vibrate one or more of the front vibrator and the rear vibrator based on the positional relationship between the setting point and the COP ([0041] The foot-receiving device 200 in this illustrated example includes several independently activatable stimulation devices 202(a) through 202(k)).  
Regarding Claim 13, Nurse discloses the smart insole of claim 1, further comprising: a base configured to support the support layer; and a cover detachably provided to the base, wherein support layer is provided between the base and the cover ([0027] … shoe insole; in an embodiment where the shoe insole is inserted in a shoe, the base would be the sole of the shoe and the cover would be the top of the shoe). 
Regarding Claim 14, Nurse discloses a smart insole configured to be worn by a user, the smart insole comprising inter alia: 
a support layer (foot-receiving device 102); 
a plurality of pressure sensors (sensors 106b) associated with the support layer, the plurality of pressure sensors configured to sense a pressure applied thereto by a foot of the user ([0035] As another example, sensors 106b, such as pressure or force sensors, may be provided as part of the foot-receiving device 102 to provide information relating to the orientation of the foot when planted, the force during foot planting, the weight balance or shift, etc.);
 a plurality of vibrators (stimulation devices 202(a) through (k)) associated with the support layer, the plurality of vibrators configured to generate a vibration having an intensity less than a threshold of a sole of the foot of the user ([0028] Any type of stimuli that dynamically, consciously, and/or reflexively affects the subject's performance, motion, orientation, balance, timing, or the like may be used without departing from the invention. Examples include: any mechanical stimulus, such as a vibratory stimulus (e.g., high frequency vibration, low frequency vibration, mixtures of different vibration frequencies, dynamically changing frequencies, different amplitudes (e.g., high or low intensities, etc.), dynamically changing amplitudes, etc.); and 
a controller configured to, determine a center of pressure (COP) of the foot of the user based on the pressure sensed by each of the plurality of pressure sensors ([0018] Aspects of the invention have several potential uses. For example, applying stimuli to a subject can be used to enhance a subject's balance while moving. If a measurement device indicates that a subject's center of pressure or gravity is outside an optimal range, sensory feedback (e.g., by stimulating one or more areas of the body) can be used to warn the subject of his or her unsafe movement pattern. As a more specific example, stimulus may be applied to the subject's feet to warn of the unsafe condition. Application of stimulus to the subject's feet also generally tends to make the subject more aware of his/her foot action, thereby increasing their awareness, balance, and safety), 
determine whether the user is in an abnormal condition of balance based on a positional relationship between a setting point and the COP ([0018] Aspects of the invention have several potential uses. For example, applying stimuli to a subject can be used to enhance a subject's balance while moving. If a measurement device indicates that a subject's center of pressure or gravity is outside an optimal range, sensory feedback (e.g., by stimulating one or more areas of the body) can be used to warn the subject of his or her unsafe movement pattern. As a more specific example, stimulus may be applied to the subject's feet to warn of the unsafe condition. Application of stimulus to the subject's feet also generally tends to make the subject more aware of his/her foot action, thereby increasing their awareness, balance, and safety), and 
control the plurality of vibrators such that the intensity of the vibration is different in at least a portion of the plurality of vibrators ([0041] The foot-receiving device 200 in this illustrated example includes several independently activatable stimulation devices 202(a) through 202(k)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurse.
Nurse discloses a balance enhancement device comprising inter alia: 
a smart insole including a support layer (foot-receiving device 102) configured to support a foot of a user, the support layer having at least one pressure sensor (sensors 106b) ([0035] As another example, sensors 106b, such as pressure or force sensors, may be provided as part of the foot-receiving device 102 to provide information relating to the orientation of the foot when planted, the force during foot planting, the weight balance or shift, etc.) and at least one vibrator associated therewith (stimulation devices 202(a) through (k)) ([0028] Any type of stimuli that dynamically, consciously, and/or reflexively affects the subject's performance, motion, orientation, balance, timing, or the like may be used without departing from the invention. Examples include: any mechanical stimulus, such as a vibratory stimulus (e.g., high frequency vibration, low frequency vibration, mixtures of different vibration frequencies, dynamically changing frequencies, different amplitudes (e.g., high or low intensities, etc.), dynamically changing amplitudes, etc.) and a controller configured to control the at least one vibrator such that an intensity of a vibration generated thereby differs based on differing pressure measurements ([0036] As will be described in more detail below, a processor 112 (such as a computer chip, a microprocessor, a programmable controller, or the like) receives the input and determines whether the input information or data is such that at least one stimulus treatment should be applied to some area of the subject's foot 104 (or other portion of the subject's body). If it is determined that a stimulus should be applied, the processor 112 will send a signal (optionally through an amplifier 114 and/or other appropriate circuitry) to trigger activation of one or more stimulation devices 116(a) through 116(d) provided as part of the foot-receiving device 102. The activated stimulation devices 116a through 116d will then apply stimulation to the subject's foot 104 (or other body part) to dynamically, consciously, and/or reflexively affect the subject's performance, motion, orientation, balance, timing, or the like) based on a positional relationship between a setting point (optimal range) and the COP (center of pressure) ([0018] If a measurement device indicates that a subject's center of pressure or gravity is outside an optimal range, sensory feedback (e.g., by stimulating one or more areas of the body) can be used to warn the subject of his or her unsafe movement pattern).
While Nurse does not expressly disclose specific left and right insoles, it would have been notoriously obvious to one having an ordinary skill in the art at the time the invention was made to have provided both left and right insoles, as to assist with gait, it would have been known that a device would have had to been located on the bottom of each foot. Such modification would have been duplication of essential parts. Each of the left and right vibrators would have been individually controlled based on the pressure applied to each foot, as the controller is capable of controller all the vibrators separately. 
Allowable Subject Matter
Claims 4-9, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791